        Case 3:18-cv-01445-VAB Document 24-1 Filed 01/16/19 Page 1 of 35




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


SECRETT HAMPTON                                    :   CIVIL NO. 3:18CV01445(VAB)
     Plaintiff,                                    :
                                                   :
          v.                                       :
                                                   :
STATE OF CONNECTICUT                               :
JUDICIAL BRANCH, STEPHEN GRANT,                    :
DEBORAH FULLER and                                 :
JOHN FITZGERALD                                    :
      Defendants                                   :   January 16, 2019


                 DEFENDANTS' MEMORANDUM OF LAW IN SUPPORT
                        OF THEIR MOTION TO DISMISS

       Pursuant to Federal Rule of Civil Procedure 12(b)(1), 12(b)(2), 12(b)(5) and 12(b)(6), the

Defendants, State of Connecticut Judicial Branch ("Judicial"), Stephen Grant ("Grant"), Deborah

Fuller ("Fuller") and John Fitzgerald ("Fitzgerald") (hereinafter collectively referred to as

"Defendants") hereby submit this Memorandum of Law in support of their Motion to Dismiss.

The Plaintiff, Secrett Hampton ("Plaintiff" or "Hampton"), filed a Complaint against the

Defendants arising out of her employment as a Judicial Detention Transportation Officer. The

Plaintiff sets forth a five (5) count Complaint.

       For the reasons set forth in the below, the Defendants now move to dismiss the Plaintiff’s

Complaint in its entirety on the following grounds:

       A. The Court lacks subject matter jurisdiction over all Defendants for Counts Two,

           Three and Four since same are barred by the doctrine of sovereign immunity;

       B. The Court lacks personal jurisdiction over Defendant Grant in his individual capacity

           as asserted in counts One, Three and Five, due lack of service of process;




                                                   1
        Case 3:18-cv-01445-VAB Document 24-1 Filed 01/16/19 Page 2 of 35




       C. Counts One and Two are barred since the Plaintiff failed to exhaust her administrative

            remedies;

       D. Plaintiff's claim for Intentional Infliction of Emotional Distress in Count Four fails to

            state a claim upon which relief can be granted;

       E. Plaintiff's 42 U.S.C. §1983 claim in Count Five fails to state a claim upon which

            relief can be granted;

       F. The 42 U.S.C. § 1981 claim must be dismissed since 42 U.S.C. § 1983 is the

            exclusive remedy;

       G.    The Plaintiff is not entitled to punitive damages against Judicial, a state agency; and

       H. The Plaintiff is not entitled to a jury trial as to equitable relief under Title VII or

            CFEPA.

       In Count One against all Defendants, the Plaintiff alleges that she was discriminated

against on the basis of her race, color, gender, and ethnicity and retaliated against in violation of

Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991, 42

U.S.C.A. § 2000e ("Title VII"). In Count Two, against Judicial, Plaintiff alleges that she was

discriminated against in violation of the Connecticut Fair Employment Practices Act ("CFEPA"),

General Statutes § 46a-60, et seq. In Count Three, against all Defendants, the Plaintiff sets forth

a common law claim of failure to train, screen, hire or supervise their employees. In Count Four,

the Plaintiff sets forth a claim of intentional infliction of emotional distress against Defendants

Grant, Fuller and Fitzgerald ("Individual Defendants") in their official capacities. Count Five is

an equal protection, due process claim pursuant to 42 U.S.C. §§ 1981 and 1983 against

Defendants Grant, Fuller and Fitzgerald in their individual capacities.




                                                  2
       Case 3:18-cv-01445-VAB Document 24-1 Filed 01/16/19 Page 3 of 35




I.     FACTS

       The Plaintiff filed the present Complaint on August 24, 2018 (Doc. # 1).            In the

Complaint, the Plaintiff alleges that at all times relevant to this action she was employed as a

Juvenile Detention Transportation Officer ("JTO") (Complaint, ¶ 12). The Plaintiff alleges that

she is an African American female. (Complaint, ¶ 9). Plaintiff alleges that as an African

American female she was subjected to discriminatory and hostile treatment at the workplace and

harsher discipline up to and including termination than her non-African American counterparts.

(Complaint, ¶ 14). The Plaintiff alleges that she and her transportation partner, Aquil Abdul-

Salaam, were transporting a physically violent inmate on or about October 21, 2016 to a medical

appointment where he escaped custody. (Complaint, ¶¶ 15-21). Plaintiff alleges that she and her

co-worker returned to their work location and completed incident reports of the escape.

(Complaint, ¶ 24). Plaintiff alleges later that day she was approached by Fitzgerald and Jimmy

Gomez, shift supervisor, and that she was told to hand in her badge and she was placed on

unpaid administrative leave prior to any investigation. (Complaint, ¶¶ 25-27).

       Plaintiff alleges the Defendants reported to the Department of Children and Families

("DCF") alleging physical and emotional neglect of the inmate and that the DCF found neglect

on part of the Plaintiff. The finding was appealed. (Complaint, ¶¶ 28-29). Plaintiff alleges that

on February 3, 2017 the Defendants terminated the Plaintiff's employment. (Complaint, ¶ 31).

Plaintiff alleges that Fuller and Fitzgerald recommended the termination of the Plaintiff and that

Grant, Executive Director, Court Support Services Division of Judicial, made the final decision

to terminate the Plaintiff. (Complaint, ¶¶ 32-33). Plaintiff alleges the finding by DCF was set

aside on April 2, 2018 (Complaint, ¶ 34) and that on May 23, 2018, pursuant to Union




                                                3
        Case 3:18-cv-01445-VAB Document 24-1 Filed 01/16/19 Page 4 of 35




arbitration, the Plaintiff's termination and a substantial portion of the Plaintiff's unpaid

suspension was reversed by an arbitration award. (Complaint, ¶ 37).

        In response to the Complaint, the Defendants now submit this Motion to Dismiss, and

request that the court dismiss the Complaint in its entirety.

II.     ARGUMENT

        STANDARD ON MOTION TO DISMISS UNDER FED. R. CIV. P.
        12(b)(1),12(b)(2), 12(b)(5) AND 12(b)(6)

        Under FRCP 12(b)(1) a party may move to dismiss a matter for lack of subject matter

jurisdiction.   Under 12(b)(2) a party may move to dismiss a matter for lack of personal

jurisdiction. Under 12(b)(5) a party may move to dismiss a matter for insufficient service of

process. Under FRCP 12(b)(6) a party may move to dismiss a matter for failure to state a claim

upon which relief may be granted.

            1. FRCP 12(b)(1)

        A case is properly dismissed for lack of jurisdiction under Federal Rules of Civil

Procedure, Rule 12(b)(1) when the district court lacks the statutory or constitutional power to

adjudicate it. The plaintiff, as the party asserting jurisdiction, has the burden of establishing by a

preponderance of the evidence that such jurisdiction exists. Makarova v. United States, 201 F.3d

110, 113 (2d Cir. 2000); Malik v. Meissner, 82 F.3d 560, 562 (2d Cir. 1996). In analyzing a

motion to dismiss pursuant to Rule 12(b)(1), the Court must "construe jurisdictional allegations

liberally and take as true uncontroverted factual allegations." Robinson v. Overseas Military

Sales Corp., 21 F.3d 502, 507 (2d Cir. 1994). However, "argumentative inferences favorable to

the party asserting jurisdiction should not be drawn." Atlantic Mutual Ins. Co. v. Balfour

MacLaine Int'l, 968 F.2d 196, 198 (2d Cir. 1992); see also Robinson, 21 F.3d at 507. Moreover,

in resolving a motion to dismiss for lack of subject matter jurisdiction under Rule 12(b)(1), a


                                                  4
        Case 3:18-cv-01445-VAB Document 24-1 Filed 01/16/19 Page 5 of 35




district may, if necessary, refer to evidence outside the pleadings. Makarova, 201 F.3d at 113.

       Lack of subject matter jurisdiction is never waived. “If the court determines at any time

that it lacks subject-matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P.

12(h)(3). “Issues relating to subject matter jurisdiction may be raised at any time, even on appeal,

and even by the court sua sponte. If a court perceives at any stage of the proceedings that it lacks

subject matter jurisdiction, then it must take proper notice of the defect by dismissing the

action.” Cave v. E. Meadow Union Free Sch. Dist., 514 F.3d 240, 250 (2d Cir. 2008), citing

Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 740 (1976).

           2. FRCP 12(b)(2)

       "Rule 12(b)(2) authorizes a party to seek dismissal on the ground that the Court lacks

personal jurisdiction over him." Lebron v. Encarnacion, No. 16-CV-4666(ADS)(ARL), 2017

WL 2352856, at *1 (E.D.N.Y. May 31, 2017). “'When responding to a Rule 12(b)(2) motion to

dismiss for lack of personal jurisdiction, the plaintiff bears the burden of establishing that the

court has jurisdiction over the defendant.'” DiStefano v. Carozzi N. Am., Inc., 286 F.3d 81, 84 (2d

Cir. 2001) quoting Bank Brussels Lambert v. Fiddler Gonzalez & Rodriguez, 171 F.3d 779, 784

(2d Cir.1999). "Prior to discovery, a plaintiff challenged by a jurisdiction testing motion may

defeat the motion by pleading in good faith, see Fed.R.Civ.P. 11, legally sufficient allegations of

jurisdiction. At that preliminary stage, the plaintiff's prima facie showing may be established

solely by allegations." Ball v. Metallurgie Hoboken-Overpelt, S.A., 902 F.2d 194, 197 (2d Cir.

1990). In considering a Rule 12(b)(2) motion to dismiss, the trial court must accept as true all

undisputed factual allegations supporting personal jurisdiction. Pitruzello v. Muro, 70 Conn.

App. 309, 315 (2002). However, trial courts do not accept as true disputed factual allegations at

this stage Id.



                                                 5
        Case 3:18-cv-01445-VAB Document 24-1 Filed 01/16/19 Page 6 of 35




           3. FRCP 12(b)(5)

       “'Under Rule 12(b)(5), a party may file a motion to dismiss due to insufficiency of

service of process.'" Hallums v. Dep't of Veterans Affairs, No. 3:15-CV-841(VAB), 2017 WL

1230841, at *2 (D. Conn. Mar. 30, 2017) quoting Rzayeva v. United States, 492 F.Supp.2d 60, 74

(D. Conn. 2007). "'A Rule 12(b)(5) motion is the proper vehicle for challenging the mode of

delivery or lack of delivery of the summons and complaint.'" Soos v. Niagara Cty., 195 F. Supp.

3d 458, 463 (W.D.N.Y. 2016) quoting Jackson v. City of N.Y., No. 14-CV-5755 GBD KNF,

2015 WL 4470004, at *4 (S.D.N.Y. June 26, 2015).

       "'A motion to dismiss pursuant to Rule 12(b)(5) must be granted if the plaintiff fails to

serve a copy of the summons and complaint on the defendants pursuant to Rule 4 of the Federal

Rules [of Civil Procedure], which sets forth the federal requirements for service.' 'Once validity

of service has been challenged, it becomes the plaintiff's burden to prove that service of process

was adequate.” Hallum, 2017 WL 1230841, at *2 quoting Rzayeva, 492 F.Supp.2d at 74.

“Conclusory statements that a defendant was properly served are insufficient to meet that

burden.'   'In resolving the motion, the court must look to matters outside the complaint to

determine what steps, if any, the plaintiff took to effect service.'" Ferran v. City of Albany, No.

114CV1362GLSATB, 2016 WL 7378915, at *4 (N.D.N.Y. Dec. 20, 2016) quoting Flemming v.

Moulton, No. 9:13-CV-1324, 2015 WL 5147035, at *4 (N.D.N.Y. Sept. 1, 2015).

           4.   FRCP 12(b)(6)

       To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a plaintiff must state a

claim for relief that is plausible on its face. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). A claim is facially plausible if “the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged. The



                                                 6
        Case 3:18-cv-01445-VAB Document 24-1 Filed 01/16/19 Page 7 of 35




plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” (Internal citations omitted) Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). In determining whether the plaintiff has met this standard, the Court

must accept the allegations in the complaint as true and draw all reasonable inferences in the

light most favorable to the non-moving party. In re NYSE Specialists Sec. Litig., 503 F.3d 89, 95

(2d Cir. 2007). However, Courts do not accept as true the Plaintiff's legal conclusions, and

"threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice." Iqbal, 556 U.S. at 678.

       "Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a short and plain

statement of the claim showing that the pleader is entitled to relief. As the Court held in

Twombly, the pleading standard Rule 8 announces does not require 'detailed factual allegations,'

but it demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation. A

pleading that offers labels and conclusions or a formulaic recitation of the elements of a cause of

action will not do. Nor does a complaint suffice if it tenders naked assertions devoid of further

factual enhancement." (Internal citation and quotation omitted) Iqbal, 556 U.S. at 677-78.

       In ruling on a 12(b)(6) motion, the Court may consider the complaint, any exhibits

attached to the complaint, and any documents explicitly or implicitly incorporated into the

complaint by reference. Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002).

"Even where a document is not incorporated by reference, the court may nevertheless consider it

where the complaint 'relies heavily upon its terms and effect,' which renders the document

'integral' to the complaint.'" Id. at 153 quoting Int'l Audiotext Network, Inc. v. Am. Tel. & Tel.

Co., 62 F.3d 69, 72 (2d Cir.1995).




                                                7
        Case 3:18-cv-01445-VAB Document 24-1 Filed 01/16/19 Page 8 of 35




LEGAL ARGUMENT ON GROUNDS FOR DISMISSAL

       A. THE COURT LACKS SUBJECT MATTER JURISDICTION OVER ALL
          DEFENDANTS FOR COUNTS TWO, THREE AND FOUR SINCE SAME
          ARE BARRED BY THE DOCTRINE OF SOVEREIGN IMMUNITY

       COUNT TWO

       In Count Two, the Plaintiff alleges that Judicial violated CFEPA because of its alleged

discrimination against the Plaintiff. Judicial, a State agency, has not assented to be sued under

CFEPA and thus the Plaintiff cannot assert CFEPA claims in federal court. It is well-established

that CFEPA claims are barred in federal court against state agencies by the Eleventh

Amendment. Pennhurst State School and Hosp. v. Halderman, 465 U.S. 89, 119-21 (1884);

Baker v. Coughlin, 77 F.3d 12, 15 n.3 (2d Cir. 1996); see also Walker v. State of Connecticut,

106 F. Supp. 2d 364 (D. Conn. 2000) (Connecticut has not waived its Eleventh Amendment

immunity in federal courts).

       Moreover, in enacting the Connecticut Fair Employment Practices Act, Conn. Gen. Stat.

§ 46a-59 et seq., the State of Connecticut did not waive its Eleventh Amendment immunity to

suits in federal court. Indeed, sections 46a-99 and 46a-100 expressly limit suits to redress

violations of CFEPA to actions brought in the state Superior Courts. Section 46a-100 states:


       Any person who has timely filed a complaint with the Commission on Human
       Rights and Opportunities in accordance with section 46a-82 and who has obtained
       a release from the commission in accordance with section 46a-83 or 46-101, may
       also bring an action in the superior court for the judicial district in which the
       discriminatory practice is alleged to have occurred or in which the respondent
       transacts business, except any action involving a state agency or official may be
       brought in the judicial district of Hartford.

Conn. Gen. Stat. § 46a-100 (emphasis added).

       The issue of the state’s waiver of its immunity for redress of CFEPA claims in federal

courts was addressed by this court in the case of Walker v. State of Connecticut, 106 F. Supp. 2d

364 (D. Conn. 2000). In Walker, a former deputy sheriff sued the department and county

                                                 8
        Case 3:18-cv-01445-VAB Document 24-1 Filed 01/16/19 Page 9 of 35




officials in federal court for the alleged discriminatory practices prohibited by Title VII of the

Civil Rights Act of 1964 and for alleged violations of CFEPA. In holding that the Eleventh

Amendment barred the CFEPA state law claims, the court stated:


       Counts Four and Eight of the Complaint allege violations of the CFEPA. The
       only way Plaintiff may bring a CFEPA claim in federal court against the State is
       by the consent of the State to be sued in that forum. The State has waived its
       immunity, but only as to cases brought in the Superior Court. Conn. Gen. Stat.
       Section 46a-99 provides that:

       Any person claiming to be aggrieved by a violation of any provision of sections
       46a-70 to 46a-78, in-inclusive, may petition the superior court for appropriate
       relief and said court shall have the power to grant such relief, by injunction or
       otherwise, as it deems just and suitable.

        ‘A state does not consent to suit in federal court by consenting to suit in the
       courts of its own creation.’ Smith v. Reeves, 178 U.S. 436, 441-445, 20 S. Ct. 919,
       44 L.Ed. 1140, (1900). This Court declines Plaintiff’s invitation to hold that
       simply because the State has consented to be sued in state court, it a fortiori must
       have meant to consent to federal jurisdiction also. ‘[I]t is not consonant with our
       dual system for the federal courts. . .to read the consent to embrace federal as well
       as state courts . . .[A] clear declaration of the state’s intention to submit its fiscal
       problems to other courts than those of its own creation must be found.’ Great
       Northern Life Insurance Co. v. Read, 322 U.S. 47, 54, 64 S.Ct 873, 88 L.Ed.
       1121 (1944)(emphasis added), quoted in Pennhurst State School & Hosp. v.
       Halderman, 465 U.S. 89, 99-100n. 9, 104 S. Ct 900, 79 L.Ed.2d 67 (1983). The
       Court believes that the wording of the Connecticut statute, quoted verbatim, is the
       antithesis of the clear declaration mandated by Great Northern. Summary
       judgment will be granted on the CFEPA claims as to the State and all Defendants
       in both their individual and official capacities, as this Court lacks jurisdiction
       over the parties based on the clear reading of the statue.

Id. at 370 (emphasis in original and emphasis added.).

       In Camblard v. Children and Families, 2011 WL 3163581 (D. Conn. 2011), District

Court Judge Janet C. Hall followed Walker and held that the language of CFEPA did not “rise to

the level of the clear declaration required” for a waiver of Eleventh Amendment immunity, and

“consequently, Connecticut has not waived its immunity in the federal courts.”




                                                  9
         Case 3:18-cv-01445-VAB Document 24-1 Filed 01/16/19 Page 10 of 35




More recently, in Owoeye v. Connecticut, No. 3:14-CV-0664 (VLB), 2016 WL 1089179, at *3–4

(D. Conn. Mar. 18, 2016), District Court Judge Vanessa A. Bryant also found that the Eleventh

Amendment “provides immunity for states against suits in federal court” and as such the pled

CFEPA claims were dismissed against a State agency.

         The same result should be reached in the present case. The Plaintiff’s state law claims

predicated on violations of CFEPA against Defendant Judicial are barred by the Eleventh

Amendment. Judicial, a state agency, has not waived its Eleventh Amendment immunity. The

state has consented to suit on such claims only in state courts. Because Plaintiff’s claims of

violations of Connecticut General Statutes §46a-60 are barred by the Eleventh Amendment,

Count Two must be dismissed.

         COUNTS THREE AND FOUR

         The Eleventh Amendment similarly bars Plaintiff's state law claims for infliction of

emotional distress (IIED) (Count Three) and failure to train, screen, hire and/or supervise (Count

Four).

         It is well established that a suit against a state officer concerning a matter in which the

officer represents the state is, in effect, against the state. Davila v. Messier, No. 3:13-CV-81

SRU, 2014 WL 4638854, at *3 (D. Conn. Sept. 17, 2014).

         With respect to sovereign immunity, our Supreme Court has stated: "[W]e have long

recognized the validity of the common-law principle that the state cannot be sued without its

consent .... We have also recognized that because the state can act only through its officers and

agents, a suit against a state officer concerning a matter in which the officer represents the state

is, in effect, against the state." (Citation omitted; internal quotation marks omitted.) Miller v.

Egan, 265 Conn. 301, 313, 828 A.2d 549 (2003). "The doctrine of sovereign immunity [**115]



                                                   10
       Case 3:18-cv-01445-VAB Document 24-1 Filed 01/16/19 Page 11 of 35




protects the state, not only from ultimate liability for alleged wrongs, but also from being

required to litigate whether it is so liable, citing Shay v. Rossi, 253 Conn. at 165, 749 A.2d

1147]." (Internal quotation marks omitted.) Tuchman v. State, 89 Conn. App. 745, 751, 878

A.2d 384, cert. denied, 275 Conn. 920, 883 A.2d 1252 (2005). Nonetheless, our Supreme Court

has recognized several limited exceptions to the state's immunity from suit, namely, when "(1)

the legislature ... statutorily waived the state's sovereign immunity ... or (2) in an action for

declaratory or injunctive relief, the state officer or officers against whom such relief is sought

acted in excess of statutory authority, or pursuant to an unconstitutional statute." (Citation

omitted.) Miller v. Egan, 265 at 313. If the Plaintiff is unable to establish the applicability of

one of those exceptions, however, the doctrine of sovereign immunity protects the state from

ultimate liability, as well as from having to litigate the claim. Shay, 253 Conn. at 165. Manifold

v Ragaglia, 94 Conn. App. 103, 891 A.2d 106 (Conn. App. Ct. 2006). Connecticut courts have

repeatedly held that common law actions for damages against the state are barred by sovereign

immunity. See Kearns v. State of Conn. Judicial Dep’t., 2003 WL 21771744 at *4 (Conn. Super.

Ct. June 24, 2004) (wrongful discharge barred by sovereign immunity); Masih v. UCONN, 1998

WL 599700 (Conn. Super. Ct. Aug. 24, 1998) (contract and tort claims barred by sovereign

immunity).

        The doctrine of sovereign immunity applies not only to the state, but also to its officers

when they are acting in their official capacities. In such cases, the courts treat the Plaintiff’s

claims “as if they were solely against the state.” Sentner v. Board of Trustees, 184 Conn. 339,

342 (1981); see also Doe v. Heinz, 204 Conn. 17, 32 (1987); Ford Motor Co. v. Department of

Treasury, 232 U.S. 459, 464 (1945). Thus, “a plaintiff seeking to recover on a damages

judgment in an official-capacity suit must look to the government entity itself.” Antinerella v.



                                                  11
        Case 3:18-cv-01445-VAB Document 24-1 Filed 01/16/19 Page 12 of 35




Rioux, 44 Conn. Supp. 368, 370 (Conn. Super. Ct. 1995); quoting Kentucky v. Graham, 473 U.S.

159, 166 (1985).

        To determine whether an action setting forth state law claims, is against the state or

against a Defendant in his individual capacity, the court should examine the four criteria cited

by the Connecticut Supreme Court in Spring v. Constantino, 168 Conn. 563, 567, 362 A.2d 871,

875 (1975). If all four criteria are satisfied, the action is deemed to be against the state and,

therefore, is barred. The criteria are: (1) a state official has been sued; (2) the suit concerns some

matter in which that official represents the state; (3) the state is the real party against whom relief

is sought; and (4) the judgment, though nominally against the official, will operate to control the

activities of the state or subject it to liability. Id at 875.

        In Cimmino v. Macoccia, 149 Conn. App. 350 (Conn. App. Ct. April 8, 2014) a plaintiff

brought suit alleging intentional infliction of emotional distress against Attorney Christina Ghio,

a member of the Office of Child Advocate and Attorney Robert Teitelman, an Assistant Attorney

General, in their individual capacities only. The plaintiff in Cimmino was the former principal of

an elementary school in Bridgeport. In 2004, Cimmino was the subject of investigation by

Bridgeport Police Department for an incident of alleged child abuse that occurred in 2002. In

2005, the Department of Children and Families investigated the same incident of alleged child

abuse. Both investigations terminated in favor of Cimmino. In July, 2009, Attorney Ghio, on

behalf of the Office of the Child Advocate, and Attorney Teitelman, on behalf of the Office of

the Attorney General, initiated an investigation into the school board's response to the allegations

of child abuse made against the Plaintiff in connection with the 2002 allegations. In the course

of their investigation, Attorney Ghio and Attorney Teitelman questioned the superintendent of

the Bridgeport public schools, John Ramos. They showed Ramos pictures of the alleged child



                                                     12
       Case 3:18-cv-01445-VAB Document 24-1 Filed 01/16/19 Page 13 of 35




abuse from the 2002 investigation of Cimmino. Then they asked Ramos "what he intended to do

about what was depicted in the photographs." As a result of their pressuring Ramos to take

action against Cimmino, the school board placed him on administrative leave and conducted an

internal investigation. Cimmino was terminated in 2010. Cimmino,149 Conn. App. at 356.

        In Cimmino, the Connecticut Appellate Court analyzed the four criteria. The first

criterion was met as the Defendants were both state officials. With respect to the second

criterion, the action against the Defendants stemmed from their interview of Ramos. The

interview occurred in connection with a joint investigation initiated by the Office of the Child

Advocate and the Office of the Attorney General. Plaintiff argued that when the Defendants

asked Ramos what he intended to do about the depictions in the photographs, they implicitly

urged him to take action against the Plaintiff. Plaintiff argued that the Defendants acted beyond

the scope of their official functions and the suit is not directed at a matter in which the

defendants were acting on behalf of the state. The Court held that the Plaintiff's argument failed.

"When the Defendants asked Ramos what he intended to do about the depictions in the

photographs, they were acting in furtherance of a joint investigation authorized by statute and

initiated by the state agencies that employed them. Accordingly, because the action against the

Defendants concerns a matter in which they represented the state, the second criterion is

satisfied." Id. at 359.

        Regarding the third criterion, the Plaintiff argued that he sued the Defendants in their

individual capacities only. He further argued that the allegations establish that the state is not the

real party against whom relief is sought. The Plaintiff purporting to sue the Defendants only in

their individual capacities is not, in itself, determinative of whether the state is the real party in

interest. Id. The Court stated that the "damages sought by the Plaintiff are premised entirely on



                                                   13
        Case 3:18-cv-01445-VAB Document 24-1 Filed 01/16/19 Page 14 of 35




injuries alleged to have been caused by the Defendants in performing acts that were part of their

official duties." The Court concluded that the state is the real party in interest and the third

criterion is satisfied. Id.

        The Court also found that the judgment though nominally against state officials will

operate to control the activities of the state satisfying the fourth criteria. "Any judgment against

the Defendants would impact the manner in which state officials conduct investigations." Id. at

360 citing Hultman v. Blumenthal, 67 Conn. App. 613, 621, 787 A.2d 666, cert denied, 259

Conn. 929, 723 A.2d 253 (2002).

        Applying the Spring criteria to the instant matter, it is clear that the Plaintiff's claims are

really against the state and not the Individual Defendants. First, the Individual Defendants are

state officials. (Complaint ¶¶ 25, 32, 33). Second, the issue in this case – discipline of the

Plaintiff for employee misconduct – concerns that Individual Defendants performing their duties

on behalf of and representing the State. Id. Third, the State is clearly the real party. The Plaintiff

here has sued the State, her employee for alleged employment discrimination. The damages

sought by the Plaintiff are premised entirely on injuries alleged to have been caused by the

Individual Defendants in performing acts that were part of their official duties. There are no

allegations that the named individual defendants were acting outside the scope of their official

duties. There is no question that the state is the real party in interest and the third criterion is

satisfied.

        Similarly, the fourth prong is also met. Holding these state employees liable for

investigating and disciplining the Plaintiff for employee misconduct, would operate to control

the activities of the state or subject it to liability. It would adversely affect the state's ability to




                                                    14
        Case 3:18-cv-01445-VAB Document 24-1 Filed 01/16/19 Page 15 of 35




police employee misconduct. Thus, any judgment, though nominally against the official, will

operate to control the activities of the state or subject it to liability.

        As such, the Spring test is met and the claims against the Individual Defendants should be

found to really be asserted against the state and barred by sovereign immunity. Plaintiff fails to

cite to any statute indicating that the legislature waived sovereign immunity with regard to her

request for money damages and such these claims should be dismissed.

        Indeed, Courts in this district have already dismissed similar IIED claims against State

agencies due to sovereign immunity. See, e.g., Volpe v. Connecticut Dep't of Mental Health &

Addiction Servs., No. 3:13-CV-1796 CSH, 2015 WL 418149, at *8 (D. Conn. Jan. 30, 2015)

(Eleventh Amendment required dismissal of claim of intentional infliction of emotional distress

against DMHAS); Owoeye, 2016 WL 1089179, at *3–4. Connecticut common law provides that

“the state cannot be sued without its consent.” (Internal quotations marks omitted). Davila v.

Messier, No. 3:13-CV-81 SRU, 2014 WL 4638854, at *3 (D. Conn. Sept. 17, 2014). Dragon,

2014 WL 6633070, at *3 (IIED claim barred by Eleventh Amendment immunity). Exceptions to

the common law doctrine are narrowly construed under the jurisprudence of the Connecticut

Supreme Court, Chief Info. Officer v. Computers Plus Ctr., 310 Conn. 60, 79-80 (2013), and the

meaning of a statute of derogation is 'given the effect which makes the least. . . change in

sovereign immunity.'” (Internal quotation marks omitted). Id. "A plaintiff may only circumvent

the doctrine by demonstrating that the state legislature statutorily waived the state's sovereign

immunity, “either expressly or by force of a necessary implication.” Id. "The state's sovereign

right not to be sued without its consent is not to be diminished by statute, unless a clear intention

to that effect on the part of the legislature is disclosed." (Internal quotation marks omitted). Id.




                                                     15
       Case 3:18-cv-01445-VAB Document 24-1 Filed 01/16/19 Page 16 of 35




        Moreover, the Connecticut Supreme Court has held that "a plaintiff seeking monetary

damages against the state must first obtain authorization from the Claims Commissioner."

Morneau v. State, 150 Conn. App. 237, 248 (Conn. App. Ct. 2014)(citing Miller v. Egan, 265

Conn. 301, 317 (2003)). The Complaint contains no mention whatsoever of the Claims

Commissioner, let alone an explicit assertion in the Complaint that the Claims Commissioner

authorized Plaintiff to sue a state entity for the torts of intentional infliction of emotional distress

and common law claims. "[Where a] plaintiff has not received permission from the office of the

claims commissioner to bring [an] action for money damages against the state…the doctrine of

sovereign immunity bars such an action…." (Emphasis added.) Miller v. Egan, 265 Conn. 301,

325 (2003); see also Prigge v. Ragaglia, 265 Conn. 338, 349 (2003) (“When a plaintiff brings a

cause of action for money damages against the state, [the plaintiff] must proceed through the

office of the claims commissioner. Otherwise, the action must be dismissed for lack of subject

matter jurisdiction under the doctrine of sovereign immunity”).

        Thus Counts Three and Four must be dismissed for lack of subject matter jurisdiction due

to sovereign immunity barring such claims against Judicial (a state agency) and the Individual

Defendants.



        B. THE COURT LACKS PERSONAL JURISDICTION OVER DEFENDANT
           GRANT IN HIS INDIVIDUAL CAPACITY AS ASSERTED IN COUNTS ONE,
           THREE AND FIVE, DUE LACK OF SERVICE OF PROCESS

        Defendant Grant has not been served in his individual capacity in the instant matter. Due

to insufficient service of process, the court lacks personal jurisdiction over Grant, requiring that

the Plaintiff’s claims brought against him in his individual capacity be dismissed pursuant to

Fed. R. Civ. P. 12(b)(2) and 12(b)(5). See 5B C. Wright & A. Miller, Federal Practice and



                                                   16
       Case 3:18-cv-01445-VAB Document 24-1 Filed 01/16/19 Page 17 of 35




Procedure: Civil § 1353 (3d ed. 2006) (“[a] Rule 12(b)(5) motion is the proper vehicle for

challenging the mode of delivery or the lack of delivery of the summons and complaint.”).

       The federal rules provide that service upon an individual may be made by in-hand

service, abode service, through an agent authorized by appointment or by law or pursuant to the

law of the state for service upon a defendant in state court. Fed. R. Civ. P. 4(e) (emphasis

added). Here, the Plaintiff has wholly failed to serve Defendant Grant, either in-hand or via

abode service.

        Connecticut General Statutes § 52-57(a) states: “Except as otherwise provided, process

in any civil action shall be served by leaving a true and attested copy of it, including the

declaration or complaint, with the defendant, or at his usual place of abode, in this state.” It is

only in instances where the State or an “officer, servant, agent or employee of the state,” acting

in his or her official capacity, is sued that service through the Attorney General’s Office is

proper. Connecticut General Statutes § 52-64. Therefore, in order for the court to exercise

personal jurisdiction over defendant Grant in his individual capacity, the Plaintiff had to have

served him either in-hand or at his usual places of abode. See Kirkendall v. University of

Connecticut Health Ctr., 205 F.3d 1323, 2000 WL 232071 at * 1(2d Cir. 2000); Edelman v.

Page, 123 Conn. App. 233, 242-44 (Conn. App. Ct. 2010). The Plaintiff’s failure to do so

deprives the court of personal jurisdiction, requiring dismissal of the Plaintiff’s claims against

Defendant Grant in his individual capacity.

       Once raised, the burden is upon the Plaintiff to prove that personal service was properly

perfected and in a timely manner. Rzayeva v. United States, 492 F. Supp. 2d 60, 74, 77 (D.

Conn. 2007). A motion to dismiss based on Fed. R. Civ. Proc Rule 12(b)(5) is properly used

and granted when a plaintiff fails to serve a copy of the summons and complaint on the



                                                  17
       Case 3:18-cv-01445-VAB Document 24-1 Filed 01/16/19 Page 18 of 35




defendants pursuant to Rule 4 of the Federal Rules, in a timely fashion. Id. (District Courts are

specifically authorized to dismiss lawsuits for failure to comply with federal service

requirements); Schaeffer v. Village of Ossoning, et al., 58 F.3d 48, 49 (2d Cir. 1995); Eiden v.

McCarthy, et al., 531 F. Supp. 2d 333, 343 (D. Conn. 2008) citing Cole v. Aetna Life & Cas., 70

F. Supp.2d 106, 109 (D. Conn. 1999) (“12(b)5 motion must be granted if plaintiff fails to serve a

copy of the summons and complaint on defendants pursuant to Rule 4 of the Federal Rules of

Civil Procedure.”).

          Failure to serve the complaint upon a defendant deprives the court of personal

jurisdiction. Rule 4 of the Federal Rules of Civil Procedure deals with service of original

process, which is the means by which the court secures jurisdiction over the defendant's person.

Without jurisdiction over the person, the court cannot render a valid judgment against the person.

Such a judgment, absent personal jurisdiction, violates due process. See, e.g. Shaffer v. Heitner,

433 U.S. 186, (1977); McDonald v. Mabee, 243 U.S. 90 (1917); Pennoyer v. Neff, 95 U.S. 714

(1878).


          Before a federal court may exercise personal jurisdiction over a defendant, the
          procedural requirement of service of summons must be satisfied. "[S]ervice of
          summons is the procedure by which a court having venue and jurisdiction of the
          subject matter of the suit asserts jurisdiction over the person of the party
          served." Mississippi Publishing Corp. v. Murphree, 326 U.S. 438, 444-45, 66
          S. Ct. 242, 245-46, 90 L.Ed. 185 (1946). Thus, before a court may exercise
          personal jurisdiction over a defendant, there must be more than notice to the
          defendant and a constitutionally sufficient relationship between the defendant
          and the forum. There also must be a basis for the defendant's amenability to
          service of summons. Absent consent, this means there must be authorization for
          service of summons on the defendant.

Omni Capitol Int'l v. Rudolph Wolff & Co., 484 U.S. 97, 103, 108 S. Ct. 404, 409, 98 L.Ed.2d

415 (1987).




                                                  18
        Case 3:18-cv-01445-VAB Document 24-1 Filed 01/16/19 Page 19 of 35




        The Court lacks personal jurisdiction over Grant in his individual capacity and therefore

Counts One, Three and Five against Grant must be dismissed.


        C. THE PLAINTIFF HAS FAILED TO EXHAUST HER ADMINISTRATIVE
           REMEDIES


        In her Complaint, Plaintiff alleges that she has "exhausted her administrative remedies in

this matter." (Compl. ¶45). The Plaintiff did indeed file an employment discrimination

complaint with the Connecticut Commission on Human Rights and Opportunities ("CHRO

Complaint") 1 attached hereto and cited herein as "Exhibit A". The CHRO Complaint dated

February 3, 2017 was dually filed with the U.S. Equal Employment Opportunity Commission

("EEOC"). See Exhibit A. 2 The CHRO issued a release of jurisdiction ("ROJ") on April 19,

2018. EEOC issued Hampton a right-to-sue letter on May 18, 2018. (Copies of the ROJ and

EEOC letter attached hereto collectively as Exhibit B). This case was not initiated until August

24, 2018, well after the ninety-day deadline following the right-to-sue letter. 3 Accordingly, the

Title VII claims asserted in the Complaint are untimely, and Defendants’ motion to dismiss

should be granted with respect to these claims.

        In ruling on a 12(b)(6) motion, the Court may consider the complaint, any exhibits

attached to the complaint, and any documents explicitly or implicitly incorporated into the


1
  Dual filing
2
  A complaint is deemed to include any written instrument attached to it as an exhibit, see Fed.R.Civ.P.
10(c); Goldman v. Belden, 754 F.2d 1059, 1065 (2d Cir.1985), materials incorporated in it by reference, see
Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 47 (2d Cir.1991), and documents that, although not
incorporated by reference, are “integral” to the complaint, Chambers v. Time Warner, Inc., 282 F.3d 147,
153 (2d Cir.2002); see Cortec Indus., 949 F.2d at 47. Here, Sira's complaint explicitly refers to and relies
upon two of the documents at issue, the misbehavior report and the disposition sheet, see Complaint ¶¶ 35–
42, 66, to show that Sira was deprived of liberty without adequate notice of the charges against him. These
documents are thus incorporated by reference into the complaint.
Sira v. Morton, 380 F.3d 57, 67 (2d Cir. 2004).
3
  90 days following May 18, 2018 was August 16, 2018
https://www.timeanddate.com/date/dateadded.html?m1=05&d1=18&y1=2018&type=add&ay=&am=&aw=&ad=90
&rec=

                                                     19
       Case 3:18-cv-01445-VAB Document 24-1 Filed 01/16/19 Page 20 of 35




complaint by reference. Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002).

"Even where a document is not incorporated by reference, the court may nevertheless consider it

where the complaint 'relies heavily upon its terms and effect,' which renders the document

'integral' to the complaint.'" Id. at 153 quoting Int'l Audiotext Network, Inc. v. Am. Tel. & Tel.

Co., 62 F.3d 69, 72 (2d Cir.1995).

       "'[M]atters judicially noticed by the District Court are not considered matters outside the

pleadings.'” Dechberry v. New York City Fire Dep't, No. 14-CV-2130 KAM SMG, 2015 WL

4878460, at *1 (E.D.N.Y. Aug. 14, 2015) quoting Gilbert v. N. Am. Airlines, No. 12–CV–523,

2014 WL 1271057, at *1 (E.D.N.Y. Mar. 26, 2014). "Matters subject to judicial notice --such as

decisions [in] related proceedings --are properly considered on a motion to dismiss and do not

require the court to consider the motion as one for summary judgment." Jackson v. New York

State, 523 F. App'x 67, 68 (2d Cir. 2013). In an employment discrimination/retaliation case, it is

proper to take judicial notice of the Plaintiff's underlying CHRO/EEOC complaint. See, e.g.,

McBride v. Routh, 51 F.Supp.2d 153, 155 (D.Conn.1999); Colon v. The S. New England Tel.

Co., No. 3:09-CV-802CSH, 2009 WL 4730480, at *1 (D. Conn. Nov. 30, 2009); Anderson v.

Derby Bd. of Educ., 718 F. Supp. 2d 258, 273 n.33 (D. Conn. 2010) (all noting court may take

judicial notice of CHRO or EEOC charge on motion to dismiss).

       It is well established that the federal court has jurisdiction under Title VII only over

claims made in the Equal Employment Opportunities Commission ("EEOC") or Connecticut

Commission on Human Rights and Opportunities (“CHRO”) charge, or claims which are

reasonably related thereto. Smith v. American President Lines, Ltd., 571 F.2d 102, 107 (2d Cir.

1978). A plaintiff commencing a Title VII action must exhaust her administrative remedies by

first presenting her claims to the EEOC. Cornwell v. Robinson, 23 F.3d 694, 706 (2d Cir. 1994).



                                                 20
       Case 3:18-cv-01445-VAB Document 24-1 Filed 01/16/19 Page 21 of 35




Exhaustion has two key components: the timely filing of a charge with the EEOC and the receipt

of a right-to-sue letter from the agency. Van Zant v. KLM Royal Dutch Airlines, 80 F.3d 708, 712

(2d Cir. 1996). Failure to exhaust the administrative remedies defeats the purpose of Title VII’s

statutory notice provision, which is “to encourage settlement of discrimination disputes through

conciliation and voluntary compliance.” Miller v. IT&T, 755 F.2d 20, 26 (2d Cir. 1985).

       Title VII requires a plaintiff to comply with its jurisdictional pre-requisites, which

include filing a complaint with the EEOC and acting upon the EEOC's statutory notice of the

right to sue. McDonnell Douglas v. Green, 411 U.S. 792, 798 (1973); Title VII 42 U.S.C. §

2000e-5(f)(1). Suit must be brought within 90 days after the issuance of a right to sue letter.

Baldwin County Welcome Ctr. v. Brown, 466 U.S. 147, 149 (1984). Plaintiff alleges that she has

exhausted her administrative remedies but does not attach a copy of the Right to Sue Letter. As

there is no allegation that Plaintiff acted upon such Right to Sue Letter within ninety (90) days of

receipt, as required by Title VII, this Court lacks jurisdiction to hear the Title VII claims and

same must be dismissed. See Carpenter v. City of New York, 09-CV-4524 ARR, 2011 WL

2118599 (E.D.N.Y. 2011) aff'd, 488 F. App'x 516 (2d Cir. 2012); Francis v. Elmsford Sch. Dist.,

442 F.3d 123, 124 (2d Cir. 2006) (affirming dismissal of Title VII claim as time-barred on the

ground that plaintiff did not commence action within 90 days of receiving a right-to-sue letter);

see also Tiberio v. Allergy Asthma Immunology of Rochester, 664 F.3d 35, 38 (2d Cir. 2011)

(“the 90–day limitations period set forth in 42 U.S.C. § 2000e–5(f)(1) begins to run on the date

that a right-to-sue letter is first received either by the claimant or by counsel, whichever is

earlier.”); see also Williams v. State of Connecticut Dep't of Corr., No. 3:16-CV-01612 (VAB),

2017 WL 2838081, at *5 (D. Conn. June 30, 2017) ("This case was not initiated until September

of 2016, well after the ninety-day deadline following the right-to-sue letter.... Accordingly, Mr.



                                                21
       Case 3:18-cv-01445-VAB Document 24-1 Filed 01/16/19 Page 22 of 35




Williams' Title VII claims are untimely, and Defendants' motion to dismiss is granted with

respect to these claims.").

        Plaintiff's claims brought pursuant to CFEPA and Title VII have thus not been exhausted

because she failed to file suit within 90 days of receipt of the right to sue letter.

        Further, a review of Hampton's CHRO complaint reveals that she only alleged that she

was discriminated against because of her race and color. Nowhere in the CHRO complaint does

Hampton mention a claim for gender discrimination. (See Exhibit A).

        A district court may hear only claims that are included in an EEOC charge or are based

on conduct subsequent to the EEOC charge which is “reasonably related” to those alleged in the

EEOC charge. Butts v. City of New York Dep't of Hous., 990 F.2d 1397, 1401 (2d Cir.1993). As

the Second Circuit has observed, the exhaustion requirement is designed to give the EEOC

sufficient opportunity to investigate claims, encourage their resolution, and

take remedial measures. Butts, 990 F.2d at 1401–1402. A claim is “reasonably related” to

conduct alleged in an EEOC charge if it meets one of three tests. Butts, 990 F.2d at 1402. First, a

claim is “reasonably related” if the alleged conduct would fall within the scope of any EEOC

investigation which would reasonably be expected to arise from the EEOC charge. Id. This

“loose pleading” concept recognizes that EEOC charges are often filed by employees without the

benefit of counsel. Id. Second, a claim is “reasonably related” if it alleges retaliation against the

employee for the filing of an EEOC charge. Id. In this type of case, the exhaustion requirement is

“relaxed” because of the close connection between the retaliatory act and the filing of the EEOC

charge. Id. Third, a claim is “reasonably related” if it alleges further incidents of discrimination

which are “carried out in precisely the same manner alleged in the EEOC charge.” Id. at 1402–

03. In such cases, the purposes behind the exhaustion requirement are satisfied because the



                                                   22
       Case 3:18-cv-01445-VAB Document 24-1 Filed 01/16/19 Page 23 of 35




EEOC has had the opportunity to investigate the means of discrimination as carried out in the

prior incidents. Id. at 1403.

        Here, Hampton did not give CHRO adequate notice to investigate discrimination on the

basis of gender. See Drummer v. DCI Contracting Corp., 772 F. Supp. 821, 827 (S.D.N.Y.1991)

(for the EEOC reasonably to be expected to investigate a charge, it must somehow have been

alerted to the claim). Indeed, she alleged that Judicial's decision to both discipline and terminate

her was motivated by race or color discrimination. She did not allege that Judicial's disciplinary

decisions were motivated by gender discrimination. Moreover, courts in the Second Circuit have

generally held that claims alleging discrimination based upon a protected classification which are

different than the protected classification asserted in administrative filings are not reasonably

related. See, e.g., Gronowicz v. Coll. of Staten Island, 359 F.Supp.2d 243, 249 (N.D.N.Y.2005)

(“plaintiff's administrative complaint alleging discrimination based on age could not reasonably

be expected to have triggered an investigation into the allegations of national origin

discrimination under Title VII.”); Culbertson v. Charosa Found. Corp., No. 03–CV–3742 (SJF)

LB, 2004 WL 2370686, at *4 (E.D.N.Y. Oct.18, 2004) (finding that “plaintiff's administrative

complaint alleging discrimination based on gender could not reasonably be expected to have

triggered an investigation into the allegations of age, racial, and religious discrimination she now

raises.”); Murray v. Brooklyn Public Library, No. 96–2786, 1997 WL 1048899, at *3 (E.D.N.Y.

June 13, 1997) (dismissing a gender discrimination charge where administrative complaint had

only alleged discrimination on the basis of race and age); Mitchell v. Fab Indus., Inc., No. 96–

0095, 1996 WL 417522, at *3 (S.D.N.Y. July 25, 1996) (“claims of discrimination based upon

race and national origin are not reasonably related to the original claims of religious and sexual

discrimination under the loose pleading allowance described in Butts.”). Pleau v. Centrix, Inc.,



                                                 23
       Case 3:18-cv-01445-VAB Document 24-1 Filed 01/16/19 Page 24 of 35




501 F. Supp. 2d 321, 325–26 (D. Conn. 2007) ("Thus, he did not receive a “Release of

Jurisdiction” from the CHRO to sue Centrix for gender discrimination. Because Mr. Pleau did

not receive a “Release of Jurisdiction,” as required by Conn. Gen.Stat. §§ 46a–100 and 46a–101,

the court lacks subject matter jurisdiction over his CFEPA gender discrimination. Thus, to the

extent Centrix moves to dismiss the Fourth Cause of Action, its motion is GRANTED in part.").

        The Plaintiff has failed to exhaust her administrative remedies and as such Counts One

and Two should be dismissed in their entirety.

        Lastly, regarding the Title VII claim as asserted against the Individual Defendants same

is not sustainable. It is well established that “individuals are not subject to liability

under Title VII.” Wrighten v. Glowski, 232 F.3d 119, 120 (2d Cir.2000) (per curiam); see,

e.g., Tomka v. Seiler Corp., 66 F.3d 1295, 1313 (2d Cir.1995) (“individual defendants with

supervisory control over a plaintiff may not be held personally liable

under Title VII”), abrogated on other grounds by Burlington Industries, Inc. v. Ellerth, 524 U.S.

742, 118 S. Ct. 2257, 141 L.Ed.2d 633 (1998). Patterson v. Cty. of Oneida, N.Y., 375 F.3d 206,

221 (2d Cir. 2004) ("Accordingly, the district court properly dismissed

Patterson's Title VII claims against the individual defendants.").



        D. PLAINTIFF’S CLAIM FOR INTENTIONAL INFLICTION OF EMOTIONAL
           DISTRESS IN COUNT FOUR FAILS TO STATE A CLAIM UPON WHICH
           RELIEF CAN BE GRANTED
        Plaintiff purports to set forth a claim of intentional infliction of emotional distress against

the Defendants but does not identify with particularity the conduct that forms the basis of her

claim other than in conclusory language. In any event, none of the allegations in the Complaint

suffice to state a claim for intentional infliction of emotional distress.




                                                   24
       Case 3:18-cv-01445-VAB Document 24-1 Filed 01/16/19 Page 25 of 35




        “In order to prevail on a claim of intentional infliction of emotional distress [i]t must be

shown: (1) that the actor intended to inflict emotional distress; or that he knew or should have

known that emotional distress was a likely result of his conduct; (2) that the conduct was extreme

and outrageous; (3) that the defendant's conduct was the cause of the plaintiff's distress and (4)

that the emotional distress sustained by the plaintiff was severe.” Petyan v. Ellis, 200 Conn. 243,

253-54 (1986). “Liability for intentional infliction of emotional distress has been found only

where conduct exceeds all bounds usually tolerated by decent society and is so outrageous in

character, so extreme in degree, and is calculated to cause, and does cause, mental distress of a

very serious kind.” Armstrong v. Chrysler, 1998 WL 323045 at * 5 (D. Conn. 1998). “The issue

of whether a defendant's conduct is extreme and outrageous is a question to be determined by the

court in the first instance.” Id.

        The conduct alleged in the complaint simply does not meet the required threshold of

outrageousness. See, e.g., Armstrong, supra (holding allegations that defendants addressed

plaintiff as "You-Who" and criticized, insulted, demeaned, and embarrassed her on a daily basis,

took away her authority, frequently declared her incompetent, and demeaned her professional

ability in the presence of her superiors and subordinates insufficient to state a claim for

intentional infliction of emotional distress); Valencia v. St. Francis Hosp. & Med. Ctr., 1996

WL 218760 (Conn. Super. Ct. 1996) (holding that conduct was not extreme and outrageous

where defendant "grabbed plaintiff's arm in front of patients and coworkers, pulled her in a back

room and yelled at her"); Johnson v. Chesebrough-Pond's USA Co., 918 F. Supp. 543, 552-53

(D. Conn. 1996) (concluding that conduct was not extreme and outrageous where employee was

suddenly terminated and physically escorted from the building like a criminal) aff'd, 104 F.3d

355 (2d Cir. 1996); Barbuto v. William Backus Hosp., 1995 WL 235068 (Conn. Super. Ct.1995)

(defendant's conduct in removing plaintiff from a work-shift schedule despite reassurances it

would not do so and suspending her for two days not extreme and outrageous); Thompson v.

Service Merchandise, Inc., 1998 WL 559735 (D. Conn. 1998)(dismissing intentional infliction of

emotional where defendants allegedly targeted plaintiff, a black woman, for termination,

                                                  25
       Case 3:18-cv-01445-VAB Document 24-1 Filed 01/16/19 Page 26 of 35




embarked on a course of conduct designed to get rid of her, prevented her from performing her

job by failing to provide her with appropriate supervision, failed to provide her with sufficient

staff and supplies, failed to comply with the procedures for probation set forth in the employee

handbook, refused to grant her a requested demotion rather than firing her, despite the company's

history of demoting white employees, and removed responsibilities from her in order to

undermine her authority.); Valentin v. Carten Controls, Inc ., 1997 WL 766854 (D. Conn.

1997)(dismissing intentional infliction claim based on allegations by plaintiff, who was pregnant

and in precarious financial condition, that defendant criticized her work unjustly, spoke to her on

numerous occasions in a loud, angry, accusatory voice, pounded his fists, displayed a demeaning

attitude towards her, and frequently made allusions to her option to quit if she was unhappy, and

that she was demoted without warning and that other employees knew about her demotion before

she did.)

       In this case, Plaintiff’s allegations are patently insufficient to support a claim for

intentional infliction of emotional distress. This Court has consistently held that routine

employment action, even if made with improper motivations, does not constitute extreme or

outrageous behavior. See, e.g., Javier v. Engelhard Corp., No. 3:00CV2301(JCH), 2001 WL

1268619 at *4-5 (D. Conn. Oct. 1, 2001).


       E. PLAINTIFF'S SECTION 1983 CLAIMS FAIL TO STATE A CLAIM UPON
          WHICH RELIEF CAN BE GRANTED AGAINST GRANT, FULLER AND
          FITZGERALD AND MUST BE DISMISSED (COUNT FIVE)

       In Count Five, the Plaintiff alleges equal protection and due process claims based on her

race, color, ethnicity, gender or in retaliation against Individual Defendants Grant, Fuller and

Fitzgerald in violation of the Equal Protection Clause as enforced through 42 U.S.C. § 1983.

(Complaint, Count Five, ¶¶ 52-53).

       "Section 1983 employment discrimination claims asserted as equal protection violations

are evaluated under the same standards as Title VII claims. . . . " Chick v. Cnty. of Suffolk, 546

                                                 26
       Case 3:18-cv-01445-VAB Document 24-1 Filed 01/16/19 Page 27 of 35




F. App'x 58, 59 (2d Cir. 2013) (citing Patterson v. Cnty. of Oneida, N.Y., 375 F.3d 206, 225 (2d

Cir. 2004). However, "a plaintiff pursuing a claimed . . . denial of equal protection under § 1983

must show that the discrimination was intentional." Moore v. Mara, No. 3:08CV1946 AWT,

2011 WL 3924295, at *6 (D. Conn. Sept. 7, 2011) (citing Patterson, 375 F.3d at 226).

Additionally, “a plaintiff must establish a given defendant's personal involvement in the claimed

violation in order to hold that defendant liable in his individual capacity under

§ 1983." Negron v. City of New York, No. 10 CV 2757 RRM LB, 2011 WL 4737068, at *14

(E.D.N.Y. Sept. 14, 2011) (citing Patterson, 375 F.3d at 229).

       The lone allegations against Defendants Fuller and Fitzgerald were to recommend that

the Plaintiff be suspended and then terminated. (Complaint, ¶ 32). The allegation against Grant

is that he was the individual who made the final decision to suspend and then terminate the

Plaintiff. (Complaint, ¶ 33). However, the Plaintiff has admitted that she was returned to work

by way of an arbitration decision. (See Complaint, ¶ 37).

       It is established law that if a termination has been reversed, then the adverse employment

action is no longer applicable. Because the termination was rescinded, the Plaintiff was returned

to work, and the Plaintiff received back pay, she has not suffered an "adverse employment

action" for the termination, as required by the third prong of the McDonnell Douglas burden

shifting analysis.

       The Second Circuit has made clear that “'[a] plaintiff sustains an adverse employment

action if he or she endures a "materially adverse change" in the terms and conditions of

employment.'” Raspardo v. Carlone, 770 F.3d 97, 125-26 (2d Cir. 2014) quoting Galabya v.

N.Y.C. Bd. of Educ., 202 F.3d 636, 640 (2d Cir.2000). A change to the terms and conditions of

employment is "materially adverse" in situations such as "termination of employment, a



                                                 27
       Case 3:18-cv-01445-VAB Document 24-1 Filed 01/16/19 Page 28 of 35




demotion evidenced by a decrease in wage or salary, a less important title, a loss of important

benefits, or significantly reduced responsibilities." Id. Adverse employment actions “'must be

more disruptive than a mere inconvenience or an alteration of job responsibilities.'” Raspardo,

770 F.3d at 125-26 quoting Galabya, 202 F.3d at 640.

       It is well established in this Circuit that in order to be an "adverse employment action,"

the "action" must be final rather than temporary. "[A]n adverse action is not merely the first or

second step in the decisionmaking process; it is rather the ultimate result affecting lasting

consequences upon the employee." (Internal citation omitted) Negussey v. Syracuse Univ., No.

95-CV-1827, 1997 WL 141679, at *7-8 (N.D.N.Y. Mar. 24, 1997). "[A]n employment action

may not be sufficiently adverse to support a cause of action if it is not a final employment

decision, but rather an interlocutory or mediate decision. Krinsky v. Abrams, No.

01CV5052(SLT)(LB), 2007 WL 1541369, at *8 (E.D.N.Y. May 25, 2007) aff'd, 305 F. App'x

784 (2d Cir. 2009) citing Brady v. Wal-Mart Stores, Inc., 455 F.Supp.2d 157, 170

(E.D.N.Y.2006) aff'd, 531 F.3d 127 (2d Cir. 2008). “'Mediate' actions, therefore, even if

constituting an adverse employment action, may not lead to legally cognizable harm if by some

subsequent action on the part of the employer, the employee is restored to his or her previous

status." Brady v. Wal-Mart Stores, Inc., 455 F. Supp. 2d 157, 170 (E.D.N.Y. 2006) aff'd, 531

F.3d 127 (2d Cir. 2008).

       Further, in cases in which a decision to terminate employment is rescinded and the

employee is reinstated and receives full back pay, there is no adverse employment action. See

Rommage v. MTA Long Island Rail Rd., No. 08-CV-836 DLI ALC, 2010 WL 4038754, at *15

(E.D.N.Y. Sept. 30, 2010) aff'd, 452 F. App'x 70 (2d Cir. 2012) (holding that there is no adverse

employment action where the employee was terminated and subsequently reinstated with full



                                                 28
       Case 3:18-cv-01445-VAB Document 24-1 Filed 01/16/19 Page 29 of 35




back pay); Krinsky v. Abrams, No. 01CV5052(SLT)(LB), 2007 WL 1541369, at *8 (E.D.N.Y.

May 25, 2007) aff'd, 305 F. App'x 784 (2d Cir. 2009) quoting Brady v. Wal-Mart Stores, Inc.,

455 F. Supp. 2d 157, 170 (E.D.N.Y. 2006) aff'd, 531 F.3d 127 (2d Cir. 2008) ("Mediate actions,

therefore, even if constituting an adverse employment action, may not lead to legally cognizable

harm if by some subsequent action on the part of the employer, the employee is restored to his or

her previous status."); Washington v. Cnty. of Rockland, 211 F. Supp. 2d 507, 514 (S.D.N.Y.

2002) aff'd, 373 F.3d 310 (2d Cir. 2004) (finding no adverse employment action where

disciplinary charges and formal hearings that were ultimately dismissed and loss of pay was

reinstated); Lumhoo v. Home Depot USA, Inc., 229 F. Supp. 2d 121, 139-40 (E.D.N.Y. 2002)

(Holding that there was "no legally cognizable adverse effect" on the plaintiff's employment

because the plaintiff was reinstated with full back pay and "suffered no loss of wages, benefits,

responsibilities, or anything else," that was caused by his temporary termination); Wilson v.

Consolidated Edison Co., 2000 WL 335733, at *8 n. 14 (S.D.N.Y. Mar.30, 2000) (holding

reinstatement negates any adverse employment action);Ticali v. Roman Catholic Diocese of

Brooklyn, 41 F. Supp. 2d 249, 264 (E.D.N.Y. 1999) aff'd, 201 F.3d 432 (2d Cir. 1999) (finding

that the plaintiff did not suffer an adverse employment action when she was terminated and her

termination was subsequently retracted); Almonte v. Coca-Cola Bottling Co. of N.Y., 959 F.

Supp. 569, 572-73 (D. Conn. 1997) (holding that there is no adverse employment action where

the employee was terminated and subsequently reinstated with full back pay); Wanamaker v.

Columbian Rope Co., 907 F. Supp. 522, 534 (N.D.N.Y.1995) aff'd, 108 F.3d 462 (2d Cir. 1997)

(finding no adverse employment action where employer terminated employee but continued to

give employee full salary and benefits because employee “did not lose any pay or other tangible

benefits”).



                                                29
       Case 3:18-cv-01445-VAB Document 24-1 Filed 01/16/19 Page 30 of 35




       In this case, there is no dispute that the Plaintiff was reinstated to her position as a

Juvenile Detention Transportation Officer through an arbitration award. Therefore, the

termination which was overturned by arbitration decision cannot be the adverse action for the

purposes of this employment discrimination complaint. Further, the Plaintiff fails to allege any

facts that support any personal and intentional discrimination by the Individual Defendants as is

required. The Plaintiff's § 1983 discrimination claims against the Individual Defendants must,

therefore, be dismissed for failure to state a claim pursuant to Federal Rule 12(b)(6).



       E. THE 42 U.S.C. § 1981 CLAIM MUST BE DISMISSED SINCE 42 U.S.C. § 1983
          IS THE EXCLUSIVE REMEDY


       Plaintiff's Count Five claim is pursuant to both 42 U.S.C. §§ 1981 and 1983 against

Defendants Grant, Fuller and Fitzgerald in their individual capacities. The Plaintiff’s claims of

racial discrimination are not cognizable under 42 U.S.C. § 1981 since the United States Supreme

Court has ruled that § 1981 does not afford an independent basis for a claim against a state

defendant. In Jett v. Dallas Independent School District, the U.S. Supreme Court held that 42

U.S.C. § 1983 “provides the exclusive federal damages remedy for the violation of the rights

guaranteed by § 1981 when the claim is pressed against a state actor.” Jett v. Dallas Independent

School District, 491 U.S. 701, 735, 109 S. Ct. 2702, 2723, (1989)(emphasis added). See also

Burbank v. Attorney General, 240 F. Supp. 2d 167, 175 (D. Conn.) aff’d 2003 WL 22229428 (2d

Cir. 2003). In other words, there is no independent cause of action available.

       This Court in Burbank, 240 F. Supp. at 174, affirmed that Congress did not abrogate Jett

when it amended the Civil rights Act of 1991. Although on its face the subsection appears to

provide a cause of action against state actors, Courts use the fact that Congress “neither



                                                  30
        Case 3:18-cv-01445-VAB Document 24-1 Filed 01/16/19 Page 31 of 35




expressed its intent to overrule Jett, nor explicitly created a remedy against state actors in

addition to § 1983” to hold that they are unwilling to deviate from the Supreme Court’s

precedent. Id. (citing Felton v. Polles, 315 F.3d 470, (5th Cir. 2002).

         There is simply no independent cause of action available to the Plaintiff under §1981

against the Individual Defendants (state employees). Williams v. State of Connecticut Dep't of

Corr., 2017 WL 2838081, at *6.

          Accordingly, Plaintiff’s § 1981 claim against Defendants Grant, Fuller and Fitzgerald

must be dismissed.

         G. THE PLAINTIFF'S CLAIM FOR PUNITIVE DAMAGES SHOULD BE
            DISMISSED


         In the Complaint, the Plaintiff indicates that she is seeking punitive damages against the

Defendants. 4 (Complaint, p. 12) . The Civil Rights Act of 1991, 42 U.S.C. § 1981a, “was passed

by Congress in 1991 to expand the remedies available to Title VII Plaintiff’s adding

compensatory and punitive damages to the equitable and injunctive relief available under Title

VII alone.” Ettinger v. State University of New York College of Optometry, 1998 U.S. Dist.

LEXIS 2289, 1998 WL 91089 at 7 (S.D.N.Y. March 2, 1998) (citing H.R.Rep. No. 40(I), 102d

Cong., 1st Sess. 65, 71 (1991), 1991 U.S.C.C.A.N. 549; see 42 U.S.C. § 1981a(a)(1)).

Nevertheless, section 1981a(b)(1) specifically exempts government entities from punitive

damages as follows:

         (1)      Determination of punitive damages

         A complaining party may recover punitive damages under this section against a
         respondent (other than a government, government agency or political subdivision) if
         the complaining party demonstrates that the respondent engaged in a discriminatory


4
 The Plaintiff's claim for damages does not differentiate the request for punitive damages, whether it is against
Judicial Branch or against the Individual Defendants.

                                                          31
       Case 3:18-cv-01445-VAB Document 24-1 Filed 01/16/19 Page 32 of 35




       practice or discriminatory practices with malice or with reckless indifference to federally
       protected rights of an aggrieved individual.

(emphasis added). 42 U.S.C. § 1981a (b) (1). See also Erickson v. Hunter, 932 F. Supp. 1380

(M.D. Fla. 1996). Under this section, the Plaintiff cannot be awarded punitive damages against

the State of Connecticut and Judicial. Accordingly, the Plaintiff’s request for punitive damages

against Judicial and the Individual Defendants in their official capacities must be dismissed.



       H. PLAINTIFF HAS NO RIGHT TO A JURY TRIAL ON HER CLAIMS FOR
          EQUITABLE RELIEF UNDER TITLE VII OR CFEPA

   Here, this court should dismiss Plaintiff's claim for a trial by jury as to her request for back

pay, front pay and other equitable relief.

   In the Civil Rights Act of 1991, congress created a right to recover compensatory and

punitive damages for certain violations of Title VII. However, it did not create a right to a jury

trial on equitable claims.

       The 1991 Act enhanced Title VII's remedial scheme for disparate treatment
       claims. In addition to back pay and front pay, it authorized the recovery of
       compensatory and punitive damages in disparate treatment disputes, see 42 U.S.C.
       § 1981a(a)(1), and afforded a jury trial where these additional remedies are
       sought, see 42 U.S.C. § 1981a(c).

Robinson v. Metro–North Commuter R.R., 267 F.3d 147, 157 (2d Cir.2001) abrogated on other

grounds Wal–Mart Stores, Inc. v. Dukes, _ U.S. _, 131 S. Ct. 2541, 180 L.Ed.2d 374 (2011).

       “Because a lost wages award-whether in the form of back pay or front pay-is an equitable

remedy, a party is generally not entitled to a jury determination on the question.” Broadnax v.

City of New Haven, 415 F.3d 265 (2d Cir.2005); TSE v. UBS Financial Services, Inc., 568

F.Supp.2d 274 (SDNY 2008).




                                                 32
       Case 3:18-cv-01445-VAB Document 24-1 Filed 01/16/19 Page 33 of 35




        Accordingly, Plaintiff does not have a right to have a jury decide her requests in this case

for equitable relief under Title VII. Accordingly, her request for a jury trial on such claims

should be dismissed.

        Similarly, in the event that this court does not dismiss Plaintiff’s CFEPA claims in accord

with the State’s Eleventh Amendment and sovereign immunities, then Plaintiff's request for a

jury trial must be dismissed.

        The Connecticut Supreme Court has held that C.G.S. § 46a-100 is a waiver of the State’s

sovereign immunity to suit in superior court. Lyon v. Jones, 291 Conn 384, 397 (2009).

However, waiver of sovereign immunity to suit in state court does not automatically infer a right

to a jury trial. “When the state, by statute, waives its immunity to suit . . . the right to a jury trial

cannot be implied, but rather, must be affirmatively expressed.” Skinner v. Angliker, 211 Conn.

370, 381 (1989). As the Supreme Court in Skinner also stated: the “conditions upon which the

Government consents to be sued must be strictly observed and exceptions thereto are not to be

implied.” 211 Conn. at 380-381. For this reason the right to a jury trial against the state must be

express. “In the absence of such a specification, we have concluded that the legislature intended

that the action should be tried without a jury.” Canning v. Lensink, 221 Conn. 346, 354 (1992).

        Several Connecticut courts have noted that “Section 46a-100 does not contain a provision

regarding trial by jury, therefore, no right to a trial by jury exists in an action against the state

under § 46a-100.” See, Massey v. Connecticut Mental Health Center, 1997 WL 78587 *1

(Conn. Super. Ct. February 4, 1997); See also Orkney v. Connecticut Technical High School

System, 2010 WL 3171819 at *5 (Conn. Super. Ct. July 12, 2010); Trantolo v. State, 1999 WL

439356 *2-3 (Conn. Super. Ct. Jun. 8, 1999) (in sexual discrimination action against State of

Connecticut, Dept. of Transportation, “[t]he court concludes that no right to a jury trial exists



                                                   33
       Case 3:18-cv-01445-VAB Document 24-1 Filed 01/16/19 Page 34 of 35




pursuant to General Statutes 46a-100” and grants defendant’s motion to strike claim from jury

docket). Similarly, § 46a-60 does not contain a provision regarding trial by jury. Since neither

§ 46a-60 nor § 46a-100 affirmatively provides for a jury trial, no such statutory right exists.

       In Massey, the court held that “[n]o principle of common law, prior to 1818, allowed

actions against the state for wrongful discharge or related claims. Such actions, with or without a

jury, simply did not exist against the state in 1818. . . . Thus, even if a claim under § 46a-100 is

similar to an action which existed at common law, that action could not have been brought

against the state.” (Citations omitted; internal quotation marks omitted.) Id. at *3 (emphasis

added). Courts have held that § 46a-100 allows for a jury trial against a private, non-state,

employer because sovereign immunity does not apply, see Thayer v. Electro-Methods, Inc., 2005

WL 1971010, *3 (Conn. Super. Ct. Jun. 30, 2005) However, no court has held that § 46a-60 or §

46a-100 authorizes a jury trial against the state on a CFEPA claim.

       The State has not expressly and affirmatively provided a right to a jury trial in § 46a-100

or § 46a-60. Thus, in the unlikely event that Plaintiff’s CEFPA claims are not dismissed in

accordance with the Eleventh Amendment, Plaintiff’s claims under Connecticut General Statutes

§§ 46a-60 and 46a-100 should be heard by the court.

Plaintiff does not have a right to have a jury decide her CFEPA claims and her request for a jury

trial on her CFEPA claims must be dismissed.



III.   CONCLUSION
       For the foregoing reasons, the Defendants hereby respectfully request that the court grant

their Motion to Dismiss in its entirety and dismiss the Complaint filed herein.




                                                 34
       Case 3:18-cv-01445-VAB Document 24-1 Filed 01/16/19 Page 35 of 35




                                               DEFENDANTS,
                                               STATE OF CONNECTICUT
                                               JUDICIAL BRANCH, ET AL

                                               WILLIAM TONG
                                               ATTORNEY GENERAL


                                       By:     _/s/ Carletha S.P. Texidor
                                               Carletha S.P. Texidor
                                               Assistant Attorney General
                                               Employment Rights Department
                                               55 Elm Street, P.O. Box 120
                                               Hartford, CT 06141-0120
                                               Tel: (860) 808-5340
                                               Fax: (860) 808-5383
                                               E-mail: Carletha.Texidor@ct.gov
                                               Federal Bar # ct29604




                                        CERTIFICATION


       I hereby certify that on January 16, 2019 a copy of the foregoing was filed electronically.

Notice of this filing was sent by e-mail to all parties by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s system.



                                                       /s/ Carletha S.P. Texidor
                                                       Carletha S.P. Texidor (#ct29604)
                                                       Assistant Attorney General




                                                  35
